IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


WILLIAM D. TURNER,             : No. 268 MAL 2015
                               :
                Petitioner     :
                               : Petition for Allowance of Appeal from the
                               : Order of the Commonwealth Court
           v.                  :
                               :
                               :
JOHN KERESTES, SUPERINTENDENT, :
SGT. J. WOJCIECHOWSKI AND A.   :
CARL CO1,                      :
                               :
                Respondents    :


                                    ORDER


PER CURIAM

     AND NOW, this 7th day of July, 2015, the Petition for Allowance of Appeal is

DENIED.